~e e
Case: 1:19-cr-O0007-WAL-GWC Document #:17 Filed: 08/07/19 Page 1 of 2

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS

DIVISION OF ST. CROIX

UNITED STATES OF AMERICA ) CASE NO. 2019-007
)
Plaintiff, )
Vv. )
)
ZAKEE ABDUR RASHEED )
A/K/A GREGORY ALICK )
; )
Defendant. )
}

 

DEFENDANT’S UNCONTESTED MOTION TO
SCHEDULE SENTENCING HEARING

Comes now Defendant (“Mr. Rasheed”), by and through Counsel and in support of

his Uncontested Motion to Schedule Sentencing Hearing submits as follows:

1. Mr. Rasheed made his initial appearance before the Court on February 19,
2019, entered a plea of guilty to Count 1 (Possession of Identification
Document with Intent to Defraud) of the Information (ECF No. 5) and was
released on bond. (ECF No. 12).

2. Mr. Rasheed was then immediately terminated from his employment as the
Systems Administrator and Project Manager at the Governor Juan F. Luis
Hospital & Medical Center.

3. Mr. Rasheed remains unemployed. He has applied for employment to over
100 different companies to no avail. (Exhibit 1)

4. Mr. Rasheed, who is in full acceptance of his guilt and has regret and shame

for what he has done, wishes to be sentenced as soon as possible so that he can
Case: 1:19-cr-O0007-WAL-GWC Document #:17 Filed: 08/07/19 Page 2 of 2

United States of America v. Zakee Abdur Rasheed a/k/a Gregory Alick
Defendant’s Uncontested Motion to Schedule Sentencing Hearing
Page 2 of 2

move on with his life. Every potential employer asks him when he will be
sentenced. Naturally, no employer wants to hire an employee who may be
physically unable to come to work.
5. Counsel has contested with the U.S. Attorney assigned to this case and he
advised that the USA does not object to Mr. Rasheed’s Motion.
Wherefore, Mr. Rasheed respectfully requests that the Court schedule his

Sentencing Hearing as soon as possible!.

Date: August 6, 2019 Respectfully submitted,
/s/ Jeffrey Moorhead
Jeffrey Moorhead, Esq.
V.I. Bar No. 438
Attorney for Defendant
1132 King Street, Suite #3
Christiansted, St. Croix
US. Virgin Islands 00820-4943
Tel: (340) 773-2539

CERTIFICATE OF SERVICE

I, HEREBY CERTIFY that on the 6" day of August, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send a
notification of such filing (NEF) to: Alphonso Andrews, Esq., Assistant U.S. Attorney,
1101 King Street, St. Croix 00820.

/s/ Jeffrey Moorhead

 

! Counsel for Mr. Rasheed is unavailable from August 16, 2019 to September 4, 2019.
